                      1:13-cr-10055-MMM-JEH # 275            Page 1 of 5
                                                                                                    E-FILED
                                                              Thursday, 24 September, 2020 03:45:33 PM
                                                                            Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                              ROCK ISLAND DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   )              Case No. 13-10055
                                            )
BRIAN D. BROADFIELD,                        )
                                            )
              Defendant.                    )

                                   ORDER AND OPINION

       This matter is now before the Court on Defendant Davis’s Motions for Compassionate

Release (Docs. 260, 264), the Government’s Response (Doc. 267), and Defendant’s Supplemental

Information (Doc. 271). For the reasons set forth below, Defendant’s Motions are DENIED.

                                         BACKGROUND

       Defendant pleaded guilty on October 28, 2014, to conspiracy to knowingly manufacture

more than 50 grams of a mixture and substance containing methamphetamine. According to the

Defendant’s presentence report, he solicited other people to procure the precursor and

manufacturing materials to manufacture methamphetamine. Doc. 189 at ¶¶ 14–28. Defendant had

previous convictions for Unlawful Possession of Methamphetamine with Intent to Deliver from

2009 and Unlawful Possession of Methamphetamine Manufacturing Chemicals with the Intent to

Manufacture Less than 15 Grams of a Substance Containing Methamphetamine. Id. at ¶ 59.

Accordingly, he qualified as a career offender and had a total offense level of 34 and a criminal

history category of VI. His guideline imprisonment range was 262 months to 327 months.

Defendant had a mandatory minimum term imprisonment of 10 years and a maximum of life. Id.

at ¶ 145. On March 11, 2016, Defendant was sentenced to 208 months and eight years supervised



                                                1
                       1:13-cr-10055-MMM-JEH # 275              Page 2 of 5




release. The sentence was later reduced to 156 months. Doc. 219. Defendant’s projected release

date is November 4, 2024.

       On June 22, 2020, Defendant filed an Emergency Motion to Modify Sentence construed as

a Motion for Compassionate Release. Doc. 255. On August 26, 2020, appointed counsel filed an

Amended Motion for Compassionate Release on his behalf. Doc. 264. On August 31, 2020, the

Government filed its Response in opposition to compassionate release. Doc. 267. This order

follows.

                                         LEGAL STANDARD

       Before filing a motion for compassionate release, a defendant is required to first request

that Bureau of Prisons (BOP) file a motion on his behalf. 18 U.S.C. § 3582(c)(1)(A). A court may

grant a motion only if it was filed “after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or after

30 days have passed “from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” Id.

       The compassionate release statute directs the Court to make three considerations: (1)

whether extraordinary and compelling reasons warrant a sentence reduction; (2) whether a

reduction is consistent with the factors listed in 18 U.S.C. § 3553(a); and (3) whether a reduction

would be “consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1).

       If an inmate has a chronic medical condition identified by the Centers for Disease Control

(CDC) as elevating the inmate’s risk of becoming severely ill from COVID-19, that condition may

satisfy the standard of “extraordinary and compelling reasons.” A chronic condition reasonably




                                                  2
                        1:13-cr-10055-MMM-JEH # 275           Page 3 of 5




may be found to be “serious” and to “substantially diminish the ability of the defendant to provide

self-care within the environment of a correctional facility.” USSG § 1B1.13, cmt. n.1(A)(ii)(I).

        “The mere presence of COVID-19 in a particular prison cannot justify compassionate

release—if it could, every inmate in that prison could obtain release.” See, e.g., United States v.

Melgarejo, 2020 WL 2395982 at *5 (C.D. Ill. May 12, 2020). Rather, “a prisoner [may] satisfy

the extraordinary and compelling reasons requirement by showing that his particular institution is

facing a serious outbreak of COVID-19 infections, the institution is unable to successfully contain

the outbreak, and his health condition places him at significant risk of complications should he

contract the virus.” Id. at 5–6.

        Finally, a court must deny a sentence reduction unless it determines that a defendant “is

not a danger to the safety of any other person or to the community.” USSG § 1B1.13(2).

                                           DISCUSSION

        A. Eligibility for Compassionate Release

        The parties appear to agree that Defendant has exhausted his BOP administrative remedies

and the Government focuses its response on the merits on Defendant’s claims. The Government

argues that Defendant does not have any severe risk factors. Defendant is forty-four years old and

the Government points to a March 12, 2020 Health Services Report that reflect that Defendant

suffered from vitamin D deficiency, gastro-esophageal reflux disease, and hypothyroidism, none

of which are on the CDC risk factors lists. Doc. 269-2. The Government noted there was one

medical record dated April 17, 2020 in which Defendant complained that he was wheezing and

that it was “asthma acting up.” Doc. 269-3. However, the assessment stated that “inmate report he

is wheezing with current allergies flaring up” and he “was advised to obtain allergy medication

from commissary.” Doc. 269-3. Regarding Defendant’s prior use of an inhaler, the June 18, 2020



                                                3
                       1:13-cr-10055-MMM-JEH # 275               Page 4 of 5




report explained that he was on Albuterol for control of his cough but the Government asserts that

there is no evidence of asthma outside of Defendant’s self-report from April 2020. Accordingly,

the Government argues that Defendant is not subject to an increased risk from coronavirus because

unlike Defendant’s assertion, he does not have asthma or any other risk factors. The Court agrees

that Defendant has not provided sufficient evidence that he is at increased risk for a severe infection

or that there are other extraordinary and compelling reasons to release Defendant.

       Moreover, according to his PATTERN score, Defendant has a high risk of recidivism. Doc.

267-5. While in custody defendant has had three disciplinary incident reports, including being

absent from an assignment, being in an unauthorized area with a member of the opposite sex and

in possession of a non-hazardous tool. He lost twenty-seven days of good time. Then, as recently

as April 2020, he threatened to have a lien placed against a correctional officer’s private property

and threatened to hire a private investigator to follow a correctional officer and lost another 27

days of good time behavior.

       Defendant is also a career offender with convictions for both weapons and drug offenses.

He also enticed nearly several individuals to become involved in his manufacturing scheme and

received a six-level enhancement for manufacturing methamphetamine where children were

present. See Doc. 189. Accordingly, the Court is unable to determine that Defendant is not a danger

to his community as is required under the Compassionate Release statute.

                                            CONCLUSION

       For the reasons set forth above, it is ORDERED as follows:

        1. Defendant’s Motions [255] and [264] are DENIED.




                                                  4
              1:13-cr-10055-MMM-JEH # 275            Page 5 of 5




2. Defendant had another pro-se filing that addressed COVID-19 release. Doc. 253. The

    Court reviewed and considered this filing in deciding this motion and Defendant’s

    Amendment to Motion [253] is DENIED.

3. Defendant’s Motion to Amend [260] and Defendant’s Motion to Supplement [271]

    are GRANTED because the Court considered these filings in deciding this motion.

Entered this 24th day of September, 2020.


                                            s/ Michael M. Mihm
                                            Michael M. Mihm
                                            United States District Judge




                                       5
